DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Claims 1-10 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected method, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on August 17, 2022.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 11, 13-16, and 18-20 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by DiGiore et al. (US 8,649,879).
Regarding claim 11, DiGiore et al. (henceforth DiGiore) discloses (e.g., Figures 1 and 6F) a medical catheter (e.g., Figure 1, lead 110) a catheter body made of a compliant material (the lead is for insertion into the brain and is considered to be compliant as claimed); the catheter body having a center lumen and including first and second slots (Col. 7, lines 32-34 describe one or more lumens within the lead body; the manner of the slots is described by Col. 11, lines 10-48 which describe the embodiment of Figure 6F wherein the material of the lead is melted around the electrodes to form the lead and wherein after such a process the electrodes and flanges are considered to be located in slots which would be formed in the lead at the areas where the electrode is located; in this manner the method of forming the device having slots before attaching the electrode is considered no different from flowing the polymer material around the electrodes to bond them thereto and the slots would still be considered as present in the device, e.g., if the electrodes were removed there would be slots remaining where the flanges were located); and a first electrode (e.g., 602; Figure 6F) having a plurality of electrode segments (602 and 614), each electrode segment including a contact surface interconnecting first and second retaining features (flanges 614); wherein the contact surface and the first and second retaining features collectively define a channel (612); wherein the first retaining feature is within the first slot and the center lumen of the catheter and the second retaining feature is within the second slot and the center lumen so that the catheter body is positioned within the channel (after flowing the material for the lead body though pre-electrode 600, the lumen would be located within the channel and the flanges would be defined in “slots” which are areas of the lead body into which the material did not flow due to the presence of the electrode therein).
Regarding claims 13, 19, and 20, DiGiore further discloses wherein a material thickness of the contact surface and the first retaining feature is uniform (the electrodes of Figure 6F comprise a uniform thickness and are symmetrical); and wherein the second retaining features are each a flange (614).
Regarding claim 14, DiGiore further discloses wherein four slots are formed around a circumference of the catheter body for each electrode (it can be seen in Figure 2 that each electrode is embodied as multiple segments surrounding the circumference of the lead body and therefore in the embodiment of Figure 6F there will be six slots formed in the lead body which meets the claim requirements of four slots being formed).
Regarding claim 15, DiGiore further discloses wherein the catheter has an outer diameter of 0.0945 inches (approximately 2.4 mm) or less (Col. 6, lines 1-3 disclose an outer diameter of 1 to 1.5 mm).
Regarding claim 16, DiGiore further discloses a plurality of electrodes (depicted as elements 125 in Figure 1; Col. 4, lines 50-52).
Regarding claim 18, DiGiore further discloses a wire assembly operatively connected to the first electrode (Col. 7, lines 30-36 describe conductor wires attached to the electrodes and passed through the lead body as claimed).
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 12 is/are rejected under 35 U.S.C. 103 as being unpatentable over DiGiore in view of Lips et al. (US 2011/0275951).
Regarding claim 12, DiGiore discloses the claimed invention substantially as set forth above for claim 11, but does not explicitly disclose the lead as an electrophysiology catheter. 
Lips et al. (henceforth Lips) teaches (Figure 1) an electrophysiology catheter comprising a plurality of circumferentially placed electrodes (3).
It would have been obvious to one of ordinary skill in the art at the time of filing to modify the lead device of DiGiore to comprise an electrophysiology catheter as taught by Lips if one wished to utilize the electrodes to detect signals in a target tissue as taught by Lips (e.g., Abstract).
Claim(s) 17 is/are rejected under 35 U.S.C. 103 as being unpatentable over DiGiore in view of Kauphusman et al. (US 2015/0196356).
Regarding claim 17, DiGiore discloses the claimed invention substantially as set forth above for claim 11, but does not explicitly disclose the use of polyether block amide as the compliant material. 
Kauphusman et al. (henceforth Kauphusman) teaches (Figures 1 and 4) a catheter or sheath comprising an electrode (28) wherein the catheter is formed from polyether block amide (¶ [0037]). 
It would have been obvious to one of ordinary skill in the art at the time of filing to modify the lead material of DiGiore to comprise polyether block amide as taught by Kauphusman as it is taught that such a material is sufficient for forming a catheter body capable of retaining an electrode and wherein such material is able to be reflowed to form the catheter body in the same manner as the polymers disclosed by DiGiore.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JUSTIN L ZAMORY whose telephone number is (571)270-1238. The examiner can normally be reached M-F 8:30am-4:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Nathan Price can be reached on 571-270-5421. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JUSTIN L ZAMORY/Examiner, Art Unit 3783                                                                                                                                                                                                        
/NATHAN R PRICE/Supervisory Patent Examiner, Art Unit 3783